DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/8/2020. Claims 1-20 are pending in the case. Claims 1, 12, and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 10217085 B2, hereinafter Castro) in view of Lyren (US 2014/0244744 A1).
As to independent claim 1, Castro teaches a system for data sharing between a first user and a second user, the system comprising:
a memory (memory 207); and

associate a unique identifier with a first profile of the first user, the first profile comprising user data (“image can be used as a profile image for a user account of the user.  Profile images can be processed through a recognition module 115 to gather biometric data from the image.  The biometric data can then be stored in a social networking database 113 and associated with the user's member account.” Col. 6 lines 9-14);
obtain, from a second device of the second user, a sensed identifier, wherein the sensed identifier is captured by a sensor of the second device and the sensed identifier comprises at least one of voice data of the first user or image data (“Interface 400 displays media content captured as an image 401 and is presented on a UE 101….The UE101 utilizes a social networking platform 103 to recognize the people in the image 401 using biometric information (e.g. face recognition of animage)” Col. 10 lines 5-19); and
in response to determining that the sensed identifier matches the unique identifier of the first user (“the user interface 420 displays that two of the people 421, 423 in the image 401 were recognized and match a member account” Col. 10 lines 30-32) , execute instruction to:
send, to the first user, a first request to share first user data of the first user with the second; (“matching biometric data can be used to send the matched member an invitation to the user's social network” Col. 6 lines 37-44; “Member account information  Additionally, the social networking database 113 can include biometric data of account holders.” Col. 4 lines 13-16).
Castro does not appear to expressly teach receive, from the first user, a response to the first request to share the first user data of the first user with the second user.
Lyren teaches receive, from the first user, a response to the first request to share the first user data of the first user with the second user (“This friend request asks whether the selected individual wants to join or be included in a social network of the user. If the electronic device of the selected individual accepts the friend request, then the selected individual is added as a friend to the social network of the user.  If the electronic device of the selected individual refuses the friend request, then the selected individual is not added as a friend to the social network of the user.  Alternatively, the smartphone of the user sends the smartphone of the selected individual a request to exchange personal information (such as name, address, photographs, and/or phone number)” paragraph 0091).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castro to comprise receive, from the first user, a response to the first request to share the first user data of the first user with the second user information. One would have been motivated to make such a combination to prevent access to personal data without the authorization of a user.

claim 2, Castro teaches the system of claim 1, Castro further teaches wherein the instructions further comprise instructions to:
in response to determining that a profile of the first user is public, enable the second user to access the profile of the first user (“any data from the matched member's public profile can be used…for security and privacy, only limited information is displayed” Col. 6 lines 60-67); and
in response to determining that the profile of the first user is not public, execute instructions to:
send, to the first user, a first request to share first user data of the first user with the second user network (“matching biometric data can be used to send the matched member an invitation to the user's social network” Col. 6 lines 37-44).
Castro does not appear to expressly teach receive, from the first user, a response to the first request to share the first user data of the first user with the second user.
Lyren teaches receive, from the first user, a response to the first request to share the first user data of the first user with the second user (“If the electronic device of the selected individual accepts the friend request, then the selected individual is added as a friend to the social network of the user.  If the electronic device of the selected individual refuses the friend request, then the selected individual is not added as a friend to the social network of the user.  Alternatively, the smartphone of the user sends the smartphone of the selected individual a request to exchange personal information (such as name, address, photographs, and/or phone number)” paragraph 0091).


As to dependent claim 3, Castro teaches the system of claim 1, Castro does not appear to expressly teach wherein the response to the first request comprises a rejection by the first user to establish the second user as a contact.
Lyren teaches wherein the response to the first request comprises a rejection by the first user to establish the second user as a contact user (“If the electronic device of the selected individual refuses the friend request, then the selected individual is not added as a friend to the social network of the user.  Alternatively, the smartphone of the user sends the smartphone of the selected individual a request to exchange personal information (such as name, address, photographs, and/or phone number)” paragraph 0091).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castro to comprise wherein the response to the first request comprises a rejection by the first user to establish the second user as a contact user. One would have been motivated to 

As to dependent claim 4, Castro teaches the system of claim 1, Castro does not appear to expressly teach wherein the response to the first request comprises an acceptance, by the first user, to establish the second user as a contact of the first user.
Lyren teaches wherein the response to the first request comprises an acceptance, by the first user, to establish the second user as a contact of the first user (“If the electronic device of the selected individual accepts the friend request, then the selected individual is added as a friend to the social network of the user” paragraph 0091).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castro to comprise wherein the response to the first request comprises an acceptance, by the first user, to establish the second user as a contact of the first user. One would have been motivated to make such a combination to prevent access to personal data without the authorization of a user.

As to dependent claim 5, Castro teaches the system of claim 1, Castro further teaches wherein the unique identifier comprises the voice data of the first user (“the recognized people are represented by biometric data.  Common facial recognition, fingerprint recognition, iris recognition, voice recognition, or other recognition algorithms  or other recognition algorithms can be used to identify a person.  In one embodiment, this information is stored in a social networking database 113.  In another embodiment, this information is associated with a user account (e.g., a profile image)” Col.8 lines 56-65), wherein the sensed identifier comprises recorded data of the first user that is captured by a microphone of the second device “The media collection module 213 can gather media content via a digital camera 209, a microphone, a fingerprint scanner, or any other media input mechanism (e.g., the internet)” Col. 5 lines 63-65).

As to dependent claim 7, Castro teaches the system of claim 1, Castro further teaches wherein the unique identifier comprises the image data of the first user, wherein the sensed identifier comprises captured image data of the first user that is captured by a camera (“The media collection module 213 can gather media content via a digital camera 209,” Col. 5 lines 63-64), and
wherein the sensed identifier is matched to the unique identifier using image recognition(“the user interface 420 displays that two of the people 421, 423 in the image 401 were recognized and match a member account” Col. 10 lines 30-32).

As to dependent claim 8, Castro teaches the system of claim 7, Castro further teaches wherein the camera is a camera of the second device (Fig. 2 camera 209).


claim 10, Castro teaches the system of claim 1, Castro further teaches wherein the unique identifier comprises biometric data of the first user (“the recognized people are represented by biometric data.  Common facial recognition, fingerprint recognition, iris recognition, voice recognition, or other recognition algorithms can be used to identify a person” Col. 5 lines 8 lines 64-67).

As to dependent claim 11, Castro teaches the system of claim 1, Castro further teaches wherein the sensed identifier of the first user is identified in a media gallery (“a media collection module 213 is utilized by a runtime module 205 to collect media content” Col. 5 lines 61-62).

Claims 12-18 reflect a method embodying the limitations of 1-5, 7-8 therefore the claims are rejected under similar rationale.

Claim 20 reflects a non-transitory computer-readable storage medium embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 10217085 B2, hereinafter Castro) in view of Lyren (US 2014/0244744 A1) and Mallett et al. (US 8214208 B2, hereinafter Mallett).

claim 6, Castro and Lyren teach the system of claim 5, Castro and Lyren do not appear to expressly teach wherein the recorded data of the first user is captured by the microphone of the second device during a phone call between the first user and the second user device.
Mallett teaches wherein the recorded data of the first user is captured by the microphone of the second device during a phone call between the first user and the second user device (Fig. 1,14; [abstract] The speaker-dependent data included with the portable voice profile enhances the accuracy with which speech recognition engines recognize spoken words in recorded speech from a speaker associated with a portable voice profile; [col. 10, lines 20-40] In FIG. 9, an example conversation between users A, B and C is shown. The conversation is captured, by an application, for example, such as the voice recording application on the PDA 80 (FIG. 7), or a VoIP application on the personal computer 82 (FIG. 8). After the application has captured the conversation, the voice recording application processes and passes the recorded voice signal to the speech recognition engine).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castro and Lyren to comprise wherein the recorded data of the first user is captured by the microphone of the second device during a phone call between the first user and the second user device. One would have been motivated to make such a combination to have achieved an efficient system and method of sharing content among users.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 10217085 B2, hereinafter Castro) in view of Lyren (US 20140244744 A1) and Bradley et al. (US 20140122220 A1, hereinafter Bradley).

As to dependent claim 9, Castro and Lyren teach the system of claim 7, Castro and Lyren do not appear to expressly teach wherein the camera is a camera of a third device, wherein the third device is in communication with the second device.
Bradley teaches wherein the camera is a camera of a third device, wherein the third device is in communication with the second device (Fig. IB, 156; [abstract]; [0046] FIG. IB illustrates a combined logic and data flow of CTIS operation. A code (155) is scanned by a camera phone (156), and the resulting image content is converted to an MMS format to be sent via short code (157) through a gateway provider (158) to the CTIS (159) server; [0048]).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castro and Lyren to comprise wherein the camera is a camera of a third device, wherein the third device is in communication with the second device. One would have been motivated to make such a combination to have achieved an efficient system and method of sharing content among users.

Claim 19 reflects a method embodying the limitations of claim 9 therefore the claim is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/           Primary Examiner, Art Unit 2171